UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4169



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


EDWARD GREER,      JR.,   a/k/a   Parris   Anthony
Ravenell,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:99-cr-01096-PMD)


Submitted: August 24, 2006                     Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jill E. M. HaLevi, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Jonathan Scott Gasser, Assistant
United States Attorney, Columbia, South Carolina; Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Edward Greer, Jr., appeals the district court’s order

revoking his supervised release and sentencing him to the statutory

maximum of sixty months of imprisonment. Greer’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),

stating that there are no meritorious issues to raise on appeal,

but arguing that the district court violated Greer’s due process

rights in considering evidence not contained in the violation

report   and     that   the    court   erred   in   sentencing   Greer   to   the

statutory maximum.        Although informed of his right to do so, Greer

has not filed a pro se supplemental brief.              We affirm.

               Greer first alleges that the district court violated his

due process rights in considering for sentencing purposes charges

that were not contained in the violation report.            As this claim was

not preserved in the district court, we review for plain error.

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731-

32 (1993).       We have reviewed the hearing transcript and find no

indication that the court considered such charges in determining

Greer’s sentence.         We therefore find no plain error.

               Greer also argues that the court erred in sentencing him

above    the    Chapter    7   advisory   policy    statement    range   to   the

statutory maximum.         We recently held in United States v. Crudup,

    F.3d          , 2006 WL 2243586 (4th Cir. Aug. 7, 2006), that we

review sentences imposed upon the revocation of supervised release


                                       - 2 -
to determine whether the sentence is “plainly unreasonable.”     In

this case, Greer’s sentence was within the applicable statutory

maximum, the court considered the Chapter 7 advisory guideline

range of thirty-seven to forty-six months, and the court stated a

proper basis for its conclusion that Greer be sentenced to the

maximum statutory sentence.   See Crudup, 2006 WL 2243586, at *5.

Specifically, the court noted that Greer received a substantial

downward departure in his original sentence.       Because Greer’s

sentence was neither procedurally nor substantively unreasonable,

we find that his sentence is not plainly unreasonable.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.   Accordingly, we

affirm the district court’s order revoking Greer’s supervised

release and imposing a sixty-month sentence.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions   are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED


                               - 3 -